DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 6/1/2021. Originally filed claims 30-39, 41-53, and 55-58 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC §103 rejection by including, for example:
A method comprising: 
determining, at a mobile device, that a transaction is to be performed by the mobile device and a point-of-sale terminal, the mobile device determining that the transaction is to be performed in response to receiving a first indication from the point-of-sale terminal; 
detecting a change in an orientation of the mobile device; 
in response to detecting the change in the orientation of the mobile device, displaying, at the mobile device, a first request for a first authorization of the transaction, the first request including a property of the transaction, the property of the transaction comprising a numerical value associated with the transaction;
in response to receiving the first authorization for the transaction, adjusting, based at least on the detected change in the orientation of the mobile device; 
in response to adjusting the property of the transaction, displaying, at the mobile device, a second request for a second authorization of the transaction, the second request including the adjusted property of the transaction; and 
in response to receiving the second authorization for the transaction, performing, by the mobile device, the transaction by sending, to the point-of- sale terminal, a second indication of the adjusted property of the transaction, the sending of the second indication enabling the point-of-sale terminal to complete, based at least on the adjusted property, the transaction.
The reason for allowance of claims 30-39, 41-53, and 55-58 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (6/1/2021), Applicant argues that the nearest art, Marvit 2005/0212767, Rauber 2013/0234926, and Alderucci 2008/0268931, does not teach the amended limitations, the examiner agrees. Neither Marvit, Rauber, nor Alderucci teach a method, device, or the non-transitory readable medium for authorizing a transaction between a mobile device and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687                   

/PETER LUDWIG/Primary Examiner, Art Unit 3687